Title: To Thomas Jefferson from Dugnani, 17 May 1797
From: Dugnani, Antonio
To: Jefferson, Thomas


                    
                        Monsieur
                        Rome ce 17. May 1797
                    
                    Depuis Sept ans de Silence trouvez bon, que je me rapelle a votre Souvenir, et que Je vous prie de vouloir bien me donner de vos nouvelles, dont je suis impatient, car ni le tems, ni la distance pourra jamais me faire oublier l’amitié, dont vous m’avez honoré à Paris, ou diminuer les Sentimens d’estime, et d’attachement, que je vous ai voüé. Par les papiers publiques j’ai appris plusieures fois avec un plaisir extreme les marques de Confiance, et de la haute consideration, que vos concitoyens vous ont donné, mais il me sera bien doux de recevoir par vous même des details sur tout ce qui vous regarde, aussi bien, que votre charmante Famille.
                    Si cette lettre ne va pas egaré, et que j’aye le bonheur de recevoir la reponse, je vous prie de m’indiquer la voye plus prompte, et plus Sûre de vous faire parvenir en Suite les lettres. Agreez, Monsieur les assurances des Sentimens véritables de consideration, et d’attachement le plus tendre, avec lesquels j’ai l’honneur d’être, Votre tres humble, et tres affectioné Serviteur, et ami
                    
                        Le Cardl. Dugnani
                    
                